347 S.W.3d 182 (2011)
THE NILGUN SACAKLI REVOCABLE LIVING TRUST, et al., Appellants,
v.
CITY OF ST. LOUIS, MISSOURI, et al., Respondents.
No. ED 95989.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Gregory G. Fenlon, Clayton, MO, for Appellant.
Robert M. Hibbs, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
The Nilgun Sacakli Revocable Living Trust, by Necmettin Sacakli, as trustee and Necmettin Sacakli ("the Owners") appeal from the trial court's judgment granting the City of St. Louis's ("the City") motion to dismiss because the Owners' petition for damages and other relief was untimely according to Section 536.110, RSMo 2000.[1] The Owners allege five points on appeal, three of which have to do with whether this was a contested case, which would affect the timeliness of their petition. The other two points concern whether notice of the judgment was properly mailed to the parties and who the proper parties to the case were.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo 2000.